February 11, 1919. The opinion of the Court was delivered by
The following statement appears in the record:
This action was instituted in magistrate's Court for Greenville county in March 22, 1917, for $90 damages on account of the alleged negligent delay to shipment of fruit trees delivered to defendant, Southern Railway Company, at Taylors, S.C. on 27th October, 1916, by plaintiff, consigned to J.A. Goode, at Mayo, S.C. at station on C., C.  O. Railway. The case was tried before Magistrate Daniel, without a jury, on July 30, 1917, and judgment rendered in favor of plaintiff and against defendant, Southern Railway Company, for $81.05. The case was duly appealed to the Circuit Court, and was heard before his Honor, Judge Spain, *Page 198 
at the November, 1917, term of Court of Common Pleas for Greenville county, and the judgment of the magistrate affirmed.
The complaint, omitting formal allegations, alleges: That plaintiff delivered to defendant, Southern Railway Company, at Taylors, S.C. on October 27, 1916, one box fruit trees and nursery products, marked "Perishable," consigned to J. A. Goode, Mayo, S.C. a station on defendant C., C.  O. Railway, calling attention of defendant's agent at Taylors to perishable nature of goods, and that said nursery products were for delivery to various parties at Mayo on November 1, 1916; that said shipment was negligently delayed, and did not reach Mayo by November 1, 1916, and did not arrive until a long time thereafter, and when same did arrive they were worthless.
The answer of defendant, Southern Railway Company, was a general denial, and set up a special defense, a clause in bill of lading reading as follows:
"Claims for loss, damage, or delay must be made in writing to the carrier at the point of delivery or at the point of origin within four months after delivery of the property, or, in case of failure to make delivery, then within four months after a reasonable time for delivery has elapsed. Unless claims are so made the carrier shall not be liable."
The defendant, Southern Railway Company, alone appealed from the order of the Circuit Court upon exceptions that will be reported.
The following is the return made by the magistrate before whom the case was tried:
"The above case was tried before me and decision rendered on August 13, 1917. I found my verdict for the plaintiff because the evidence showed, in my opinion, that by the negligent and careless handling of plaintiff's property by defendant, Southern Railway Company, plaintiff was damaged to the value of his said property, $81.05. I think there was some evidence of notice being given of the loss. The *Page 199 
trees were shipped to itself at Mayo, and plaintiff's agent called for the property, but could not get them. The testimony shows trees were in charge of Southern Railway from October 27th, when they were received by said road at Taylors, S.C. until at least the 4th of November, and possibly until the 6th of November, and these stations are only about 25 miles apart and no changes. I see no excuse for this delay, which of itself, according to the testimony, would render the trees valueless. As to appellant's fourth exception, the evidence shows that the $9 received by Southern Railway Company for the trees was never delivered to plaintiff; hence there was no reason why I should deduct this amount from the verdict. I had to decide the case according to the evidence, and not according to some understanding between attorneys, when the testimony showed that the amount of the verdict is proper. I did not see that there was any evidence against the C., C.  O. Ry. I thought all the motions made by defendant, Southern Railway, should be overruled. Respectfully, Jno. M. Daniel, Magistrate."
Under the head of "Appeal to the Circuit Court from an inferior Court," section 407 of the Code of Civil Procedure provides: "Upon hearing the appeal, the appellate Court shall give judgment according to the justice of the case, without regard to technical errors and defects which do not affect the merits;" which was done in this case.
Furthermore, the return made by the magistrate to the Circuit Court shows that the appellant's exceptions are predicated upon facts contrary to those stated in the return.
   Appeal dismissed. *Page 200